 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDNoru.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of America of his right to full reinstatement uponapplication in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 612Lincoln Building, 208 SW. Fifth Avenue, Portland Oregon, Telephone No. 226-3361,if they have any questions concerning this notice or compliance with its provisions.Dura CorporationandLocal 620, Allied Industrial Workers ofAmerica, AFL-CIOandJohn Zarate, James Skinner, Hal L.Myers, and Billy Ireland.Cases Nos. 7-CA-4899 and 7-CB-1266.June 28, 1965DECISION AND ORDEROn April 16, 1965, Trial Examiner Arthur E. Reyman issued hisDecision in the above-entitled case, finding that the Respondents hadengaged in certain unfair labor practices alleged in the complaint andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondents filed exceptions to the Decision andbriefs in support thereof.The General Counsel filed a brief in answerto Respondent's exceptions and the Charging Party filed cross-excep-tions to the Decision and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision and the entire record in the case, including theexceptions and briefs, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner to the extent consistentherewith.1.We agree with the Trial Examiner that Respondent Company,hereinafter referred to as Company, violated Section 8(a) (2) and(1), and Respondent Union, hereinafter referred to as the A.I.W.,violated Section 8(b) (2) and 8(b) (1) (A), by executing a union-secu-rity agreement (called the supplemental agreement) covering theemployees at its new Adrian plant at a time when the A.I.W. did notenjoy a majority status at that plant.153 NLRB No. 54. DURA CORPORATION593As disclosed in the Trial Examiner's Decision and the record, theCompany's plant in Ypsilanti, Michigan, manufactures convertibletop frame assemblies for the leading automobile manufacturers includ-ing General Motors, Ford, Chrysler, and American Motors. Since1946 the employees at this plant have been represented by the A.I.W.About the beginning of 1964, the Company for economic reasonsdecided it needed additional facilities and thereafter acquired a plantatAdrian,Michigan, which it approximately 50 miles away fromYpsilanti.The Company divided its manufacturing operationsequally between the two plants, leaving the Ford and certain Chryslerlines at Ypsilanti and moving its General Motors, American Motors,and its remaining Chrysler lines to Adrian.While a small amount ofmanufacturing equipment was also moved, most of the machineryinstalled at Adrian was acquired elsewhere.However, the Ypsilantiplant continued to manufacture and supply the Adrian plant withmost of its requirements of unfinished bows, a component of the topframe assembly.On August 3, 1964, the Company and the A.I.W. agreed to the termsof a supplemental agreement covering the Adrian plant which incor-porated the union-security and checkoff provisions of the existingYpsilanti contract and conferred bumping rights upon Ypsilantiemployees to the Adrian plant and special seniority and other rightson those employees who transferred from Ypsilanti to Adrian.Thesupplemental agreement also conferred economic and noneconomicbenefits on the newly hired employees at the Adrian plant. Early inAugust the UAW instituted an organizing campaign at Adrian, andon August 6 it sent a letter to the plant superintendent claiming tohave been designated the bargaining agent by a majority of the Adrianemployees, suggesting that contract negotiations begin, and caution-ing the Company against entering into an agreement with any otherorganization.On August 14 the supplemental agreement which hadbeen reached on August 3 and was executed and signed by the A.I.W.and the Company.There is no evidence in the record that the A.I.W. ever claimed torepresent a majority of the Adrian employees prior to the signing ofthe supplemental agreement.However, both Respondents contendthat the Adrian plant was a normal accretion to the established bar-gaining unit at Ypsilanti, and at that time the A.I.W. represented amajority of the employees at both plants.We, like the Trial Exam-iner, find no merit in this contention.The record indicates that administratively and operationally theAdrian plant is a separate entity.Thus, geographically it is 50 milesaway from Ypsilanti. It has its own plant superintendent and indus-79 6-027-6 6-vol. 153-39 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrial relations director.It does its own hiring, handles its own pay-roll, and administers its own grievance machinery.While the jobs atboth plants are virtually interchangeable, there has in fact been nointerchangeamong employees.Furthermore, there has been no sub-stantial transferof employees between the plants.While 5 of the ini-tial 25 supervisorscame from Ypsilanti, the initial complement of 40nonsupervisory employees contained no such transferees.'Although,as noted above, the Adrian plant relies on the Ypsilanti plant for mostof its supply of unfinished bows, the former has its own tools andmachinery and produces top frame assemblies for its own customers.Therefore, its manufacturing operations cannot be viewed as func-tionally integrated to any significant degree with those of the Ypsi-lanti plant.The contractual differences in economic and noneconomic benefitsenjoyed by the employees in each of the plants further point up theabsence of a community of interest between them. Thus, wages andlife and health insurance benefits are significantly higher at Ypsilanti.The employees at Ypsilanti have an incentive-wage plan while thoseat Adrian work under a day-rate arrangement. Probationary periodsand grievance procedures differ between the plants.Finally, theemployees at Ypsilanti enjoy a preferential position by reason of thesupplemental agreement which superimposed the seniority scheme ofYpsilanti upon that of Adrian.Upon these facts, and in accord with the Trial Examiner, we findthat the Adrian plant was a new or different operation rather than anaccretion to an existing unit .2Therefore, the Respondent Employerand Respondent Union by executing the supplemental agreement at atime when the A.I.W. was not the majority representative of theAdrian plant employees, acted unlawfully by infringing upon the stat-utory right of said employees to express a free choice as to their bar-gaining representative.Accordingly, we conclude that the Respond-ent Company violated Section 8(a) (2) and (1) of the Act andRespondent Union violated Section 8(b) (2) and 1(A) of the Act bytheir conduct.2.We also concur with the Trial Examiner that, under the circum-stances of this case, including the A.I.W.'s lack of majority status andthe existence of the unlawfully executed union-security agreement,the Respondent Union independently violated Section 8(b) (1) (A)1 From late August through November,10 employees did transfer to the Adrian plant,but all of them returned to Ypsilanti before the end of the yearThe record also indicatesthat just before Christmas of 1964,about 100 employees were laid off at Ypsilanti andthat the A I w. filed a grievance protesting the Company's failure to transfer these em-ployees pursuant to the agreementSince a complaint alleging the illegality of the agree-ment had already been issued on November 25, 1964, we have accorded no weight to thisevidence2 SeeEssex Wire Corporation,130 NLRB 450 DURA CORPORATION595when its agent, on or about September 23, 1964, threatened Adrianplant employees with the loss of employment unless they signed duescheckoff authorization cards.We further agree that Respondent Com-pany engaged in further unlawful assistance and interference byattempting to enforce the checkoff provision 3 in the agreement. Thus,on September 14 the Company sent the letter to all of its employeesat the Adrian plant calling their attention to the contract with theA.I.W., quoting the union-security and checkoff provisions, andrequesting that they sign and return the enclosed dues deductionauthorization card.Furthermore, the Company at that time alsorequested newly hired Adrian employees to sign such cards at the timeof hire.4Accordingly, we conclude that Respondent Company therebyviolated Section 8(a) (2) and (1) of the Act.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder5 the Order recommended by the Trial Examiner and ordersthat the Respondent, Dura Corporation, Adrian, Michigan, its officers,agents, successors, and assigns, and Respondent Union, its officers,agents, and representatives, shall take the action set forth in the TrialExaminer's Recommended Order, except that section A, 2(b) of theRecommended Order is modified by deleting the words "and at itsMotor State Products Division plant at Ypsilanti, Michigan" in thefirst and second sentences thereof.63We find it unnecessary to pass on the legality of the checkoff provision as extendedto the Adrian plant employees inasmuch as the agreement in its entirety has been foundto be unlawful.'Jack W. Sellers et al., d/b/a Coca-Cola Bottling Company of Sacramento,etc.,146NLRB 1045, 10465 The telephone number for Region 7, appearing at the bottom of the Appendix attachedto the Trial Examiner'sDecision,is amended to read*Telephone No 226-3244.6We find merit in Respondent Company'sexception to the Trial Examiner's recom-mendation that the notice herein be posted at the Ypsilanti plantAs the conduct inissue here occurred solely at the Adrian plant, and there is no indication that employeesat Ypsilanti were aware of Respondent's unfair labor practices,we shall not require post-ing at the Ypsilanti plant.SeeLawler's CafeteriaifCatering Company,138 NLRB 352,footnote 2.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis is a proceeding under Section 10(b) of the National Labor Relations Act, asamended 29 U.S C. Sec.151 et seq.,herein called the Act.On October 1, 1964,1 John Zarate, James Skinner, Hal L. Myers, and Billy Ireland,individuals,fileda charge against Dura Corporation, herein sometimes calledRespondent Employer or the Company, stating as a basis therefor that the RespondentEmployer by certain described acts had engaged in and was engaging in unfair laborpractices within the meaning of Section 8(a)(1) and (2) of the Act.Case No. 7-CA-4899On the same day the same individuals filed a charge against Local 620,Allied IndustrialWorkers of America, AFL-CIO, herein sometimes called theiUnless otherwise shown,all dates hereinafter mentioned are for the year 1964. 596DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent Unionor AIW,stating as a basis for this charge that the RespondentUnion had engaged in and was engaging in unfair labor practices within the meaningof Section 8(b)(1)(A) and (2) of the Act.Case No. 7-CB-1266. On Novem-ber 25 the General Counsel of the National Labor Relations Board, by the actingRegional Director for Region 7, issued an order consolidating cases, complaint, andnotice of hearing, the complaint setting forth certain acts by the Respondent Em-ployer whereby,it is alleged,the Respondent Employer "did engage in,and is engag-ing in, unfair labor practices affecting commerce within the meaning of Section8(a) (1) and (2) and Section 2(6) and (7) of the Act." The complaint also set forthcertain acts of the Respondent Union, whereby it "did engage in, and is engaging in,unfair labor practices affecting commerce within the meaning of Section 8(b) (1) (A)and (2) and Section 2(6) and (7) of the Act."Each Respondent filed a timely answer to the complaint, effectively denying thatithad engaged in or was engaging in the acts complained of, and each setting upcertainaffirmativedefenses.On the issues framed by the complaint and the answers thereto, and pursuant tonotice, these consolidated cases came on to be heard before Trial Examiner Arthur E.Reyman at Adrian, Michigan, on January 20, 1965, and the hearing was closed onthe following day.At the hearing the General Counsel, the Respondent Employer,the Respondent Union, and the Charging Parties each was represented by counsel,was afforded full opportunity to be heard, to call and examine and cross-examinewitnesses, to argue orally upon the record, to submit proposed findings and conclu-sions or both, and to file briefs.A brief has been submitted on behalf of each of theparties and has been carefully considered.Upon the whole record, and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT EMPLOYERAt all times material herein, Dura Corporation has maintained its principal officeand place of business at 21800 Greenfield in the city of Oak Park and State of Michi-gan, and maintains other plants and places of business in the States of Michigan, Ohio,Kentucky, South Dakota, Illinois, and Indiana.Respondent Employer is, and hasbeen at all times material herein, engaged in the manufacture, sale, and distributionof automotive and appliance hardware, window regulators, automobile convertibletop frame assemblies, and mechanisms and related products.During the year imme-diately preceding the issuance of the complaint herein, which period is representativeof its operations during all times material herein,Respondent Employer,in the courseand conduct of its business operations, manufactured, sold, and distributed at itsYpsilanti and Adrian, Michigan, plants, products valued in excess of $1 million, whichwere shipped from said plants directly to points located outside the State of Michigan.Respondent Employer is now, and has been at all times material herein,an employerengaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act.IT.THE LABOR ORGANIZATIONS INVOLVEDLocal 620, Allied IndustrialWorkers of America, AFL-CIO,theRespondentUnion,and InternationalUnion, United Automobile, Aerospace and AgriculturalImplementWorkers of America (UAW), AFL-CIO,hereinafter sometimes calledUAW, are, and have beenat all times materialherein, labororganizations within themeaning of Section2(5) of the Act.IH.THE UNFAIR LABOR PRACTICESA. CorporateorganizationDura Corporation operates 13 plants throughout the United States. It is orga-nized on a divisional basis, with separate automotive divisions at Toledo, Ohio (DuraDivision);Monroe, Michigan (Paragon Aluminum Company); Ypsilanti, Michigan(Motor State Products Division); and, since April 1964, at Adrian, Michigan (AdrianDivision).In its automotive division plants at Toledo, Ohio, and Ypsilanti, Adrian,and Monroe, Michigan, it is engaged in the manufacture of parts and componentswhich are sold to automobile manufacturers. It also manufacturers lawnmowers,farm instruments, and service station equipment.In the year 1946 the Company bought the Motor State Products Company plantin Ypsilanti,Michigan, where since then it has manufactured convertible top frameassemblies which are sold to automotive manufacturers,including General Motors,Ford, Chrysler, and American Motors. DURA CORPORATION597Each one of the three automotive divisions has a manager who reports directly toDura Corporation Vice President Maxwell M. Wochowiak, who heads the manufac-turing and sales activities of these divisions.Each division has a complement of staffpersonnel to run the manufacturing end of the business.In late 1963 or early 1964, the Company determined that additional facilities wereneeded in connection with its operations at its Ypsilanti plant.At that time, that plantwas operating on a 7-day-week, 24-hour-day, schedule. In the words of Vice Presi-dent Wochowiak:Approximately about a year and a half ago now we realized that we wereworking our people and working our plant on an extended overtime schedule,that we were killing our people and wearing out our machinery trying to keepup with the business that we had. So, we took a good hard look at the pictureand as we saw it we had two or three avenues to take and one would be to expandtheYpsilanti plant, that is the Motor State Products Division plant. So wehired a firm of consulting engineers and had them prepare the necessary layoutto see what would be needed to fulfill the production requirements as we sawthem.As a result of this study we found out that it was economically unsoundfrom the cost standpoint to expand that plant and we also found that lust to getthe space that we felt that we needed, there wasn't enough property available forparking facilities for any future growth.So then we took the second approach.We tried to purchase a going businessthat would be compatible with the type of equipment and space and facilities tomanufacture these convertible tops.This we could not find.The third step was to look for existing plants that might be for sale or evenlooking for land area where we could build and in the course of this survey wesaw this plant here in Adrian which suited our needs and pure economics.Wegot the plant which we thought was at a fair price and this is how come we madethe decision to set up the Adrian Division.The plant acquired at Adrian is approximately 45 to 50 miles from Ypsilanti.When it was determined to operate the new plant at Adrian as an additional facility,the Company decided that it could divide its manufacturing operations between thetwo plants by leaving the Ford products manufactured by it, which constitute about50 percent of the convertible top frame assemblies produced, in the Ypsilanti plant,and moving to Adrian the product lines sold to other manufacturers.Convertible tops are now produced at Ypsilanti for the Ford Motor Company andthe Chrysler Corporation (Valiant and Imperial tops).The Adrian plant producesconvertible tops for Fisher Body, Chrysler Corporation (C line), and AmericanMotors.Convertible tops manufactured at one plant are not moved to another foradditional operations.Some bows, stamped at Ypsilanti, are sent to Adrian forfinishing and painting, and installation on Adrian products.Dura Division (Toledo)manufactures actuators for windows and convertible tops supplied to Ypsilanti andAdrian.Paragon Aluminum Company produces various types of automotive partsatMonroe.The operations at Ypsilanti and Adrian are more fully discussed below.Paragon Aluminum Company has a separate collective-bargaining agreement withUAW, as does Dura Division. During the entire time that the Company has ownedand operated the Ypsilanti plant, the employees there have been and now are repre-sented by AIW. The collective-bargaining agreement for the Motor State ProductsDivision now in effect is for the period December 4, 1962, to October 13, 1965, withLocal 620, AIW.A supplemental agreement covering the Adrian Division was en-tered into between the Company and Local 620, AIW on August 3, 1964, covers theAdrian Division employees, and confers certain superior seniority, bumping, and otherrights on Motor State Products Division employees transferred to the Adrian Division.B. Questions presentedThe Respondent Employer correctly states that the question with respect to it to bedecided is whether theCompany illegallyaided and assistedAIW bysigning acollective-bargaining agreement which contained a union-security provision.TheCompany agrees that a collective-bargaining agreement was executed;however, itclaims that the existing collective-bargaining agreement was merely extended withcertain necessary modifications to cover employees in the Adrian operation,which itsays was an accretion to the Ypsilanti plantCounsel for the General Counsel correctly states the three ultimate questions to bedecided:1.Whether Respondent-Employer violated Section 8(a) (2) of the Act byexecuting and maintaining a Supplemental Agreement with Respondent-Unioncovering its Adrian,Michigan plant. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.Whether Respondent-Union violated Section 8(b)(1)(A) and (2) of theAct by requesting and becoming a party to said Supplemental Agreementffi. Whether Respondent-Union violated Section 8(b)(1) (A) of the Act bythreatening Adrian plant employees with loss of employment if they did notjoin said Union.The Respondent Union takes the same position as the Company, which is that theAdrian operation was an accretion to the Ypsilanti plant.The General Counsel dis-putes this contention.C. Pertinent contract provisionsCertain provisions of the 1962-65 agreement, and the supplemental agreement,between the Company and Local No. 620, AIW may, for convenience, be noticedbefore discussing the events occurring before, at, and after the opening of the Adrianplant.Article V, SENIORITY, provides in partSection 6.TRANSFERS(a)When new job classifications are created, or vacancies occur in presentclassifications the oldest employee in point of service shall be given preferencefilling such new job or vacancies as may be desirable to him, so far as it is prac-ticable and consistent with proper ability to perform the services required.Such new jobs or vacancies shall be posted for a five (5) day period.(b)After the job has been filled the employee that transfers shall be givena thirty (30) plant working day period in which to determine whether or nothe wishes to permanently keep the new job.(e)An employee who has bid into a department but who has less than thirty(30) days in a new department will be the first man laid off if there is a layoffin that department.However, if an employee bumps into a department wherethere are bid-in employees working, the junior employees in the department, orthe employee with the least seniority, will be the employee to be laid off.Thisjunior employee may or may not be a "bid-in" with less than thirty (30) daysseniorityNo job will be posted until all men on the permanent departmentallistof that department are called back.Then when there is an increase inworking force the job will be posted ..Section 25.(a)The Company will grant hiring preference in seniority order to MotorState Products employees who are members of Local No 620 AIW, AFL-CIO,at a new company location in event a substantial portion of, or any completeDepartment of the Company's manufacturing facilities are moved from 103South River Street 2This preference of hire will extend for a period equal tothe length of the Company's seniority subject to the employee's reporting afterrecall according to provisions of Section XIV (c) and (b) of this article.(b) Should a substantial portion of, or any complete department of the manu-facturing operations at 103 South River Street be moved to a new companylocation which has an existing collective bargaining agreement. the Companywill grant the above preferential hiring at the new Company location for itsemployees in Motor State collective bargaining unit so long as this does notconflict with the existing collective bargaining agreement at that location orlocal, State or Federal laws.In the supplemental agreement, there is recited in a number of "whereas" clausesconcerning the transfer of work operations, machinery and equipment, and employeesfrom Ypsilanti to Adrian- The anticipated transfer or offer of transfer of Ypsilantiemployees to Adrian; the transferred members would include "a substantial numberof the representative complement of employees" within the bargaining unit. the desireof the parties to protect and implement the seniority rights and job opportunities ofseniority employees transferred from Ypsilanti to Adrian: the giving of full force andeffect to the 1962-65 contract. the agreement between the parties that "the Adrianplant represents a partial transfer of operations presently performed at the Ypsilantiplant, and that there will be interchange of personnel between the said plants", andthe recognition of the parties that certain conditions peculiar to the extention andtransfer of operations and prevailing local or area practice required amendments andadditions to the 1962-65 agreement, all are mentioned.This supplemental agree-2 The Ypsilantiplant location DURA CORPORATION599ment contains certain provisions applicable to employees on the seniority list in theYpsilanti plant as of August 1 in the event of their transfer to Adrian, including noticeto each employee whose job might be affected, the preservation of all seniority rights,posting of job openings arising at Adrian resulting from transfer and reassignmentof any operation from Ypsilanti to Adrian, seniority preference for jobs, modificationsof the grievance procedure for and applicable to the Adrian plant, and the provision,among others, that(d)ArticleV (Seniority) shall apply to the Ypsilanti and Adrian plantsseparately, provided however, that a master seniority list shall be maintained onwhich shall be listed in order of seniority all emloyees of Ypsilanti having senior-ity as of August 1, 1964, and all employees of Adrian. An employee of Ypsilantiwhose name is on such seniority list shall have the rights set forth in this Supple-mental Agreement and shall continue to maintain seniority in Ypsilanti.Special seniority rules were provided to govern the Adrian plant, new productionstandards were provided for the Adrian plant, and there were certain changes madein respect to provisions relating to rates of pay.Group life insurance, group sick-ness, and accident policies were provided; and, at the end, the supplemental agree-ment provided that "in the event of a conflict between this Supplemental Agreementand the Agreement dated December 4, 1962, the provisions of the SupplementalAgreement shall control."D. Company and union meetings regarding Adrian plant openingUpon the conclusion of preliminary plans for the opening of the Adrian plant,company representatives met with union representatives a number of times, the firstmeeting being in late April or May.Vice President Wochowiak, John W. Falahee,industrial relations director of the Motor State Products Division, and Homer Riddle,president of Local 620, testified concerning the discussions had at these severalmeetings regarding moving of plant equipment, and employees' rights both atYpsilanti and the new Adrian plant.Their testimony, in substantial or material part,does not noticeably vary as to what was said and what transpired.Prior to this first meeting, the Company during the course of its survey in anticipa-tion of expanding the facilities then wholly located at Ypsilanti, reviewed the historyof orders previously received, orders on hand, and orders reasonably foreseeable; inshort, the Company had canvassed the situation thoroughly and had done a consider-able amount of production planning.The Company had a monopoly of the businessof Ford Motor Company in the manufacture of top assemblies,3 and the amountof orders received in 1964 had not been anticipated; it appears that the Ford MotorCompany alone in coming months, judged on the basis of orders received and onhand, would supply enough work to provide full-time, normal production at theYpsilanti plant.Seasonal layoffs were consideredThe industry has its peakseasonsduring the fall and late winter and spring and at Ypsilanti, during seasonal slackness,approximately 100 out of a peak of approximately 300 employees could be expectedto be laid off.This, because of the volume of orders from Ford, did not occur tothat extent in the year 1964.4At the first meeting the Company was represented by Vice President Wochowiak,Personnel Director John W. Falahee, his assistant, Clark, and Division ManagerBrodeur, and one or two others.AIW was represented by President Homer Riddleof Local 620 and a committee of five, and Ira Luplow and Lester Enochs, Interna-tional representatives.The meeting was called by the Company to announce thepurchase of the Adrian plant.Wochowiak referred to the increased volume of work,the inadequacy of the Ypsilanti facility necessitating extreme overtime schedules andleading to inefficient operation, and described the extent of investigation to whichthe Company had gone before deciding to open the Adrian plant. Luplow inquiredabout which division or product lines the Company proposed to manufacture inYpsilanti and in Adrian.Wochowiak replied that the first analysis showed that the"The main competitor of Dura Corporation in the Production of convertible tops is saidto be Ashtabula Bow and Socket Company'About 285 employees were on the payroll at Ypsilanti in January, about 275 in Decem-ber, and about 395 In the fall of 1964.The minimum-maximum spread of employment inthe year 1964 was approximately 265 to 400 employees, with about 125 layoffs, quits, andprobationary employees not working during that yearDuring the year 1963 the ap-proximate spread of employment,minimum to maximum, was 150 to 340 employees. Justbefore the Christmas period in 1964, 100 employees were on layoff and 89 were on layoffstatus on January 19, 1965. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDFord Motor Company product line was approximately 50 percent of the business, thatthis was what would be retained at Ypsilanti,the rest to be moved to the Adrian loca-tion.Other production at the time consisted of the Chrysler lines, the Fisher Bodyproduct lines,and the American Motors product lines together with what remainedof the Studebaker product line.5What was then said in prospect proved out accord-ingly, except that two of the Chrysler lines still remain in the Ypsilanti plant formanufacture.In answer to a question by AIW representatives as to what provisionwould be made for the employees in the contemplated move, company representativesreferred to the 1962-65 agreement and the provisions providing for preferential hiringin the event of the movement of operations.At a second meeting held about the middle of May,at which the parties were repre-sented by the same individuals who had been present at the first meeting, AIW repre-sentatives asked for specific provisions to guarantee the rights of the Ypsilanti employ-ees beyond what was specified in the 1962-65 contract.AIW suggested that if theCompany moved the work and laid off any persons from Ypsilanti,the Companymove the work back to Ypsilanti to keep Ypsilanti employees employed.Wochowiakreplied that such would be a practical impossibility.AIW was informed byWochowiak-. that based on the split of the businesses as we saw it,and we calculated outthe number of tops that would be produced and man hours, our direct andindirect labor in this projected production,we felt that we would end up with anaverage, and I stressed the word average in the discussion,but we felt that wewould end up with an average of somewhere between 260 and 270 people atthese plants.During this discussion AIW apparently assumed that collective-bargaining representa-tive rights would carry over to Adrian from Ypsilanti.When Wochowiak referredto the practical impossibility to accept the Union's suggestion,there followed,accord-ing to Falahee-a rather stern exchange,with the Union maintaining that they stand for humanrights and equities,and the corporation is only talking about economic prob-lems and economic factors, rather than human factors.That was about theextent of that meeting.The Union took the position that they wanted a memorandum agreement on thetransfer of work back from Adrian to Ypsilanti and that the Company guarantee workfor the employees of Ypsilanti,to which the Company responded that they couldnot give such a guarantee"because we cannot have a written guarantee from ourcustomers."Again,according to Falahee,the Union stated that the Company andthe Union"had better have an agreement prior to the movement of anything fromYpsilanti to Adrian." 65 There is in evidence a document prepared by the Company at the request of AIWshowing the Motor State Division product lines for the years 1948 through 1964For1964 the product lines at Ypsilanti by description were Ford,C4AB, Lincoln C4VB,T-Bird C4SB,Falcon C4DB,Mustang C4ZB,Rambler 350,Studebaker 133 Lark,Chrysler2424 Imperial,Chrysler 225 Valiant,Fisher A-B-C-Bows, and Fisher A-B-C-Sides.9 Falahee and Wochowiak placed the first meeting as late April or early May.Riddletestified concerning a meeting he said was held between AIW representatives and com-pany representatives,naming the same individuals,which he placed as being held onFebruary 13, when operations in the plating department were discussed.Riddle said hehad heard in 1963 about the proposed enlargement of the Ypsilanti operation.At a follow-ing meeting on February 20 he said that Division Manager Brodeur"was wanting to sub-contract out this plating again"and that Luplow,speaking for the Union,brought up,"Where is this work going to be done,this hundred jobs that you're talking about.Youmight build another plant and build these hundred jobs or maybe even 300 jobs and hirepeople,we might end up with 200 people working at Motor State and 300 in anothershop "He said,"We are not going to let these jobs go out unless we have an agreement,an agreement that our contract will cover the work "As this report at the February 20 meeting had to do with contracting out work seemsapparent from Riddle's further testimony that Luplow said at that meeting that"he didn'twant new employees building up our jobs in some other town while people at Motor Statewith seniority back to 1929 were laid off and that he just wouldn't stand for it"-thatLuplow said that he would allow plating jobs to go out if our contract covered the workwherever it went."The record does not show that the question of contracting work out to another employerwas over again raised by either Union or Company. DURA CORPORATION601At a third meeting held on June 6, with the same representatives present for AIWand the Company, the Union again requested a guarantee of employment at Ypsilanti,claiming that the Union had a legal right to the work performed, to which the Com-pany replied that such a guarantee was impossible and requested written proposalsfrom the Union. Subsequently, in a letter dated June 8 from Luplow to the Company,two alternate proposals were advanced.After consultation with management repre-sentatives and the Company's attorneys, Falahee replied to Luplow's letter, statingthat there were some legal and practical objections to the proposals as submitted andsuggested a meeting for June 17 at which, he said, the Company would have anattorney present and that it might be well for A1W to have their attorney with them.A meeting was held on June 17 with the same representatives of AIW and theCompany present and also Mr. Tracy, counsel for the Company, and Mr. Gregory,counsel for AIW.At that meeting, according to Falahee:We first discussed the practical problems and that of movement of work backand forth between Adrian-Ypsilanti and Adrian.This,we, the corporation,maintained, was an uneconomical type of operation and would be practicallyimpossible due to the fact that how much of each product line, or how muchof each particular series of operations would be moved and how much wouldbe retained in the plant in order to retain the Ypsilanti work force in employ-ment in Ypsilanti.The Union did not agree with these contentions and reiteratedtheir position that the Company was only thinking of economics, rather thanhuman equities and human interest in the matter. In regard to the legal prob-lems, I referred the discussion of the legality to our counsel, Mr. Tracy, who, inbrief summary, stated that he didn't know whether it was possible that the Com-pany could discuss the representation of non-existent Adrian employees.As heunderstood the law, the law would guarantee the Adrian employees a right tochoose their representatives.And, without trying to get into the legal argumentwhich transpired between Mr. Tracy and Mr. Gregory, citing various sectionsof the labor law-federal law-this was the Company's position, that it was verydifficult to give representation on a legal basis.The union counsel, on the otherhand, arguing that it, in their theory of the case, would be quite possible andquite legal to do this.There were long discussions relative to both the legalproblem and the practical problem, and this consumed about the entire meetingwith break up of the meeting with no real solution to the question. There wasdiscussion of permanent layoff versus seasonal layoff. In the event a seasonaldecline in work, how many would be affected, by the transfer of work; how manywould be affected, more or less, by seasonal decline of work.There was noreal concrete solutions to any of these discussions.At a meeting held on July 2, with the same individuals present who attended theJune 17 meeting, Falahee described the events of this meeting:The Union accused the Company of not taking negotiations seriously.And,we intended to-they reiterated that not one tool or die would be moved fromthe Ypsilanti premises until an agreement was reached.There were variouspositions of strength to back up that plan, that they would use whatever eco-nomic and legal force they had.And, they clarified economic, by means ofstrike threat, and asked if the Company was going to make any offer at thispoint.I stated that the Company was willing, in addition to the preferentialhiring, that is granted in the 1962 contract, that we'll offer that plus seniorityrights for people who are employed at Adrian from the Ypsilanti unit, in con-sideration for this granting of full seniority at Adrian, to extend the Ypsilantiagreement. I did not specify any term of the extension, but sort of a quid proquo-"we'll give you seniority rights if and when you were hired at Adrian, yourseniority dating back to the date of hire at Ypsilanti.And, in exchange for this,we want some extension of the 1962 agreement without any further changes."The Union did not accept this too happily, and again reiterated their right tostrike or other economic action, and asked the Company to propose somethingin writing.To this I agreedWe would give a written proposal, and when sucha proposal was ready, we would schedule another meeting.At a subsequent meeting held on July 17, Falahee presented the AIW representa-tiveswith a written proposal, which the Union rejected, holding to their originalproposals submitted to the Company.Various provisions of the Company's proposalwere discussed.AIW objected that there was no recognition for Local 620 or theAIW contained within the proposal; the Company stated that it still had legal prob-lems concerning recognition of the AIW at Adrian, and that its proposal in termsgranted grievance procedure protection for transferred Ypsilanti employees. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 27 at a meeting at which the same representatives of AIW and the Com-pany were present, Falahee presented a complete draft of a form of supplementalagreement, constituting in effect a complete new contract with specific reference tothe Adrian plant.After considerable discussion without substantial agreement, thedraft was referred to counsel who, after conferring, brought back a new proposalpresented at a meeting held on August 1.After discussion, the meeting was adjournedto August 3.Again in the words of Falahee:The August 3 meeting was a very lengthy meeting and lasted most of the dayand on into the evening, at which a final agreement was reached. There weremany proposals and counterproposals.Nothing in writing beyond what wealready had in written proposals; but oral proposals made back and forth toresolve the agreement down to and including the final economics agreed to. Itwas a very tense situation.And, to the best of my knowledge, it ended at 7:30,or so, at night, with us a nickel apart, and we were holding at that point.And,then the Union were on their feet leaving the room, I believe, when-in fact,I think Mr. Luplow did leave the room, saying he was all finished and they weregoing to walk out-and we considered the final nickel, which was in wages,within the final living area, and this settled the agreement, and we stated thatthe attorneys draw the final draft of the agreement and that we convene as soonas possible-reconvene as soon as possible-and sign a completed document.Riddle testified on redirect examination by AIW's attorney:Q. (By Mr. GOLDBERG) On August 1st, the Saturday before the contract sup-plemental agreement was finally consummated, did the Company make any state-ment to the Union regarding the dies at Ypsilanti?A. Yes, sir.They wanted to move the dies, so, we said that if you move thedies we won't be working for you on Monday. They said, "We are going tomove the dies."We said, "We are not telling you not to move the dies, but ifyou move the dies we are not going to work for you." So they said-the Com-pany said that they guess they wouldn't move the dies until we finalized thecontract.The supplemental agreement agreed to August 3, which on its face says August 4,actually was executed on August 14.Again briefly summarizing the provisions ofthe supplemental agreement applicable to employees at Ypsilanti who might go toAdrian or to employees employed at Adrian, it provided for a general bidding proce-dure in the Ypsilanti plant for anyone to bid on jobs opening in Adrian, transferrights into the Adrian plant, the carrying of seniority from Ypsilanti to Adrian, dif-ferences in rates of pay for Adrian employees as compared to Ypsilanti rates, differ-ences regarding insurance, with vacations and holidays remaining the same as statedin the Ypsilanti contract-that is, the 1962-65 agreement.As noted above, the supplemental agreement signed August 14 contained a require-ment that employees be members of AIW as a condition of employment, and alsocontained a provision for voluntary checkoff of dues. In the subsequent applicationof the contract, however, between June and December only 10 or 12 employees outof 280 to 290 signed checkoff authorizations, and dues were never checked off forany employee.The union membership requirement was not enforced and the Unionadvised the Company sometime in July that it waived enforcement of that provision.On August 3, when agreement was reached which resulted in the signing of thesupplemental agreement between the Company and the Union regarding a contractcovering the Adrian employees, there were approximately 40 bargaining unit employ-ees working in the plant.Each of these employees received a wage increase as pro-vided for in the supplemental agreement.E. The manning of the Adrian plantIn early July, R. Greenawalt became plant manager at Adrian and Lewis R. Kalbbecame director of industrial relations, both being transferred from the Dura Divi-sion, Toledo, to the Adrian plant.Among the duties of Kalb were the hiring ofemployees, both salaried and hourly rated, the handling of the grievance procedurethrough the third step, plant security, safety, first aid, and other personnel matters.On August 3 or 4 Wochowiak and Falahee announced to the employees thenemployed at the Adrian plant that an agreement had been reached with AIW atYpsilanti covering those Adrian employees in the maintenance and shipping depart-ments and those employees classified as press operators, toolmakers, welders, inspec-tion,machine shop drills, handmills, and spray painter, the classifications of employ- DURA CORPORATION603ees for which men had been hired into as of that date.Approximately 30 employeeswere working at Adrian when the announcement was made.During this earlyhiring,men were assigned to a classification but did not necessarily work at the job,but were used in what was called a work gang on maintenance.A man may havebeen hired who had assembly experience, and as assembly work opened up, he wouldbe transferred from the maintenance work gang into the assembly job.As a practicalmatter, practically each new employee at that time was assigned to the labor gangwhere he worked until a particular job opened up in his classification.The result of a survey of wage rates prevalent in the Adrian area was used by theCompany to establish rates for the several job classifications in the Adrian plant, andwere made effective as of about June, when pilot manufacturing began. These rateswere superseded, however, by those set forth in the wage schedule in the supplemen-tal agreement.Twenty-five persons were employed at Adrian as supervisors.Divi-sionManager R. Greenawalt, Kalb, and a foreman, Jones, were transferred from theDura Division, Toledo, two from Motor Mower-Dura, one from Dura-Paragon, andthe rest of the supervisory staff were newly hired for their respective jobs.Of theemployees in the bargaining unit transferred from Motor State Products Division,Ypsilanti to Adrian, one who was transferred in September returned to Ypsilanti inOctober, seven transferred in October returned to Ypsilanti in October except forone who returned to Ypsilanti in November, and one transferred to Adrian in Novem-ber returned to Ypsilanti in December.The principal source of manpower for theAdrian Division came from Lenawee County, wherein Adrian is situated, and a fewfrom the adjacent county of Monroe, wherein Toledo is situated.The approximatedistance between the Toledo plant and the Adrian plant is 35 miles. It seems to havebeen the practice for the personnel office at Adrian to refer applicants to an employ-ment office maintained in the city of Adrian and if that office referred the employeesto the Company they were interviewed for hire.On August 1 the Adrian plant hademployed approximately 40 people.During the next month approximately 60 peoplewere hired so that on September 1 there were approximately 100 employees, and byNovember 1 approximately 250 employees were on the payroll. There were approxi-mately 275 to 300 employees on December 1. See footnote 4, above.About Octo-ber 1 the plant was in what was considered to be "good production."The hiring procedure put into effect at Adrian contemplated affording new employ-ees the opportunity to sign a checkoff authorization card authorizing the remissionof dues to AIW. A few employees whose attention, when hired, was not called tothe checkoff authorization card later were called back to Kalb's office, a day or twoafter their hiring, and given the opportunity to sign the authorization if they sodesired.Riddle, the president of Local 620, was present on some of these occasions.Under date of September 14 Kalb, as director of industrial relations of the AdrianDivision, sent a letter to all employees, calling their attention to the contract withLocal 620, A1W as the exclusive bargaining representative of all employees in thebargaining unit, quoting the Union's security clause, enclosing a blank dues deduc-tion authorization card, and quoting the contract provision with respect to authori-zation to the Company to deduct the current union membership fee and deductionof union dues each month and assessmentsThe letter concluded: "You are accord-ingly requested to sign and return this card." 7F.The advent of UAW andsubsequentoccurrencesThe AIW has represented the employees in the bargaining unit at Motor StateProducts Division, Ypsilanti,since1946 and prior to that the employees of the prede-cessor employer, Detroit Harvester.On and before August 3, 1964, when the supple-mental agreement was agreed to between the Respondent Employer and the Respond-ent Union, no other union had sought recognition as bargaining representative of theemployees of the Company at Adrian.United Automobile, Aerospace and Agricul-tural ImplementWorkers of America, AFL-CIO, (UAW) began an attempt toorganize the employees at the Adrian plant on or about August 6.7The authorization card sent to the employees appeared in the following form:AUTHORIZATION FOR DEDUCTION OF UNION DUESI,the undersigned employee of Dura Corp, Adrian Div., authorize the Company todeduct from my first paycheck of each month such amounts as may be necessary to paydues, initiation fees and assessment owing by me to Allied Industrial Workers ofAmerica, AFL-CIO, Local No. 620 and to mail or deliver such amount to the financialsecretary of the Local Union.DatedSigned 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnder date of August 6 Robert MacLean,International representative of UAW,addressed a letter to the Dura Corporation at Adrian,Michigan,for the attention ofRichard Greenawalt,plant superintendent,in which MacLean claimed that the major-ity of the production and maintenance employees at Adrian had designated UAW asitsexclusive representative of the production and maintenance employees at thatplant.This letter expressed a desire of the Union to "institute negotiations,"expressedthe opinion that no other person or organization then represented a majority of suchemployees,and further advised that in the event of the failure of the Company tocomply with his request, charges "may be filed by us with the National Labor Rela-tionsBoard."Although UAW didnot make a demand for recognition known at Adrian beforeAugust 5, its letter of August 6, sent prior to the signing of the supplemental agree-ment on August 14,constituted at least notice to the Company that the claim ofAIW as representative of the Adrian plant employees was disputed.Certainly, thereisnothing in the record here to sustain a finding that AIW claimed at any time torepresent a majority of the Adrian employees prior to the signing of the supplementalagreement.On August7 UAWfiled a petition for certification of representative with theRegional Director for Region 7, the petition setting forth that the unit involved wasall production and maintenance employees,excluding all office, clerical,plant guards,and supervisors as defined in the Act,comprised of some 45 employees in the AdrianDivision of Dura Corporation.Case No. 7-RC-6419.8I have mentioned above the practice of the Company of giving each person inter-viewed for employment at the Adrian plant a checkoff authorization card, and thatRiddle, Local 620, AIW president, was present on two or three occasions when anauthorization card was given to an employee.The practice was continued by theCompany forabout a week or 10 days after the signing of the settlement agreement.Thereafter,however, Riddle insisted that the Company live up to the contract clauseand it was then, on September 14, that the Company mailed to each Adrian plantemployee a copy of the letter referred to above in which the employee was requestedto sign and return the card.Three witnesses called by the General Counsel testified concerning interviews byeither Industrial Relations Director Kalb or his assistant.Lester Boyd testified that2 or 3 days after his employment on September 16 he was called into Kalb's office,that an AIW representative was there,and that Kalb handed Boyd a checkoff authori-zation card and told him he was supposed to sign it.Riddle denied that Kalb toldBoyd he was"supposed"to sign the card.However, I am convinced,from thestraightforward testimony of Boyd, both on direct and cross-examination,that he wastold that he was supposed to sign.Tony Ashby was hired on September 15. On thefollowing day he was called into Kalb's office and in the presence of Riddle wasasked to sign a checkoff authorization.Boyd said that Kalb informed him that he(Ashby) should have signed it on the day that Ashby was hired, but there was anoversight,and that Kalb therefore had called him to ask him to sign the card. JohnLimbacher, employed on September 18, was told on that day by a person in the per-sonnel office that he would have to sign a dues checkoff authorization in order to behired.This person,whom I take to have been Kalb's assistant,according to Lim-bacher told the latter"that it was a union shop and in order to hire in you had to8After a hearing on November 10, David L.Cole,Impartial Umpire under the AFL-CIOInternal Disputes Plan, on December 14 filed his determination of a dispute between AIWand UAW on complaint of AIW that UAW was "engaging in raiding activities in viola-tion of Article XXI of the AFL-CIO Constitution" at the Adrian plant of Dura Corpora-tion.This determination,in evidence herein, sets forth the Umpire's interpretation ofthe facts presented to him by the two unions.The here Respondent Employer was nota party to that proceedingThere is also in evidence herein a letter dated November 4,1964, from the Acting Regional Director to Local 620 AIW in which reference is madeto the charge filed in Case No. 7-CB-1266 in which the Acting Regional Director notifiedthe Union that"It is anticipated that a complaint will issue on or immediately afterNovember 10, 1964,..I received the copy of the determination and the copy of theletter of the Acting Regional Director of November 4 in evidence for the sole purposeof considering the weight to be given to the fact that a hearing was held and that theRegional Director wrote the letter he did to Local 620. In the consideration and resolu-tion of these instant cases,I have attached no evidentiary weight or value to either ofthese documents.SeeLocal 130, International Union of Electrical etc. Workers, AFL-CIO v.McCullochet al., 58 LRRM 2699(C A D.C.). DURA CORPORATION605signthis paper."The testimony of Ashby and Limbacher is uncontradicted; I chooseto credit the testimony of Boyd over that of Riddle on the basis of comparativedemeanor and manner when testifying.John Zarate, one of the Charging Parties herein, was employed at Adrian onJuly 6, having been referred to the Company by the Adrian unemployment office.Zarate testified to a meeting of the Adrian plant employee held on August 4, whenFalahee, with Kalb and Greenawalt present, informed the employees that the Com-pany would within 4 or 5 days come to an agreement with the AIW, at which time,Falahee said, according to Zarate, "that there would be 70 or 75 people coming overfrom Adrian and they would have top seniority."On September 7 Foreman Nof-zinger called Zarate and other employees to the company office, where Kalb informedthem that he had some papers to be signed, insurance papers, and that he also saidhe had the "checkoff authorizations"; Zarate said he asked Kalb, "Do we have tosign that slip for the Union?", and that Kalb replied, "Well, I'm just asking.Youdon't have to do it if you don't want to." The checkoff card was for authorizationfor the deduction of dues to AIW.Zarate testified to having attended several meetings in September conducted byRiddle of Local 620 and attended by Frank Daniels, financial secretary and treasurerof Local 620, and Larry MacDonald, an employee at the Adrian plant who, Zaratesaid, was nominated with him by Local 620 to represent "the people at Adrian DuraCorporation."Zarate related that he and MacDonald went into the meeting, thatRiddle informed him that "We're here to help you fellows.We know you're under-paid," and promised them a number of things. Zarate said that he asked, "How canyou be here to help us, when all you're doing is harassing us and threatening us?"Then, Zarate said, Daniels said that "We are here to help you" and further said,"You know, we can easily bring maybe a hundred people or more over and takeyour jobs and you fellows will be out in the street."At this meeting, Riddle urgedZarate to sign an AIW authorization card. Zarate testified with respect to a secondmeeting at which McDonald, Riddle, and Daniels were present, this meeting as wellas the first being held in Kalb's office.Riddle explained how much the AIW coulddo for the others, that they could collect backpay amounting to perhaps about $300;our seniority rights."Zarate said that Daniels told him that "we," meaning AIW,were negotiating on seniority rights, and that he replied, "Well, you fellows havebeen promising us a lot of things and we never see anything; just promises andpromises; and never come to an agreement on nothing."Zarate related a conversation he said he had with Daniels at the Adrian plant inSeptember, at which time Daniels told him that he would have to sign and have toagree with this-that is, joining the AIW-and further said to Zarate, "If you don't,you know a lot of things can happen . . . we can bring some people from Ypsilantiand take over your job."Zarate said he signed an authorization card for UAW about August 5 and thatother people signed UAW authorization cards at a meeting attended by approxi-mately 37 employees. It appears from his testimony that 37 persons besides himselfsigned UAW authorization cards.Under cross-examination by counsel for AIW,Zarate denied signing an AIW authorization card.Riddle testified that he hadapproached Zarate and Larry McDonald and tried to get them to "come in to myunion" and wanted to make them officers to help him administer and enforce thecontract; that he told Zarate that "unionism is to help the people and he could joinin and help the people," and that he never threatened Zarate with loss of his job ifhe did or did not sign a card or join the Union. Riddle testified further that Zaratedid sign an application for membership in Local 620 and there is in evidence acopy of such a card purporting to bear Zarate's signature.The card is undated;Riddle says Zarate signed it in the early part of December.Riddle's testimony inthis respect is uncontradicted.He said he took Zarate's card back to Ypsilanti wherehe kept his records, had it run off on a Xerox, carried it with him for 2 days, andthen returned it to Zarate whom, he said, he had appointed chief steward.Hereturned the card to Zarate, he said, because "he was going to sign up more peopleto join the Union, to try to get more people interested." I have difficulty, in relatingone proven fact to another, in believing that Zarate at any time solicited membershipin AIU. There is no explanation to be found in the record concerning Zarate's sign-ing of a UAW card in December after the position taken by him in September.The authenticity of the copy of the card was not questioned. I would credit thetestimony of Zarate in full except for this; as it is, his credibility is impaired only tothe extent that it is inconsistent with the inherent probabilities and permissible infer-encesof the whole case as evidenced by the testimony of other witnesses. 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDHal Myers, one of the Charging Parties herein with Zarate and others, wasemployed at Adrian on July 7.He said that sometime during the month of Sep-tember Daniels approached him while he was at work:We started talking. I don't recall the exact conversation.We started dis-cussing the Union, and he told us that if we didn't sign there would be a pos-sibility that they could bring 200 men over-100 men or 200 men-whateveritwas, I don't recall for sure-and strike this plant over here.And, I don'tremember any more right at the present time.James Skinner, another of the Charging Parties, was hired July 13 as an assem-bler, starting in as a member of the work gang.He testified to a conversation withDaniels on September 23, who approached him and asked him if he would be inter-ested in signing up with the AIW, to which he replied "No."Then Skinner said,Daniels said, "Well, let's leave it this way.You first 40 guys that were hired intothis plant and will not sign any AIW, when our union gets in here, and believe me,it is, you'll be fired."To which Skinner replied, "Well, I'll leave it go on as Ibelieve."Skinner had signed a UAW authorization card in the latter part of August.Skinner was at the meeting on August 4 when the Adrian employees were informedof the supplemental agreement between the Company and AIW, was told at thatmeeting that there would be a wage increase, that Blue Cross and Blue Shield Insur-ance would be provided, and that his seniority as well as the seniority of the otheremployees at Adrian would be less, that the 40 men working at Adrian at the timewould have less seniority than employees transferred from Ypsilanti.Referring toDaniels,he said that it would be 75 men, at the time I was talking to him. I don'tremember the date, as I said before.He said they would come down here withtop seniority all over the Adrian plant.Billy Ireland, the other Charging Party, started work on July 20, classified as awelder.He said that on September 21 he engaged in a conversation with Daniels,that he questioned Daniels concerning wage rates and brought up the subject about"having to join" AIW.He said that Daniels told him that "the ones that didn't jointhe Union would be discharged or relieved after they had their 60 days in; in otherwords, 60 days probationary period." Ireland signed a UAW authorization card onone of the first 3 days in August.Riddle conceded that either in his capacity as president of Local 620 or as anInternational representative of the Union, he solicited membership from new employ-ees at the Adrian plant and discussed with the plant manager and the director ofindustrial relations the enforcement and observance of the terms of the supplemen-tal agreement after it was agreed to on August 3.He denied having threatenedZarate, Boyd, or any other employee with loss of his job if he did not sign a cardfor or join AIW.He said that he had approached Zarate and McDonald, tried toget them to come into AIW, because "I wanted to make officers out of them so theycould help me administer the contract and enforce the contract."During the courseof his policing of the supplemental agreement, he filed a grievance "in November orSeptember" claiming company failure to fully live up to the provisions of the sup-plemental agreement in connection with, as he described it, "closing of jobs, postingof jobs properly at Motor State.We thought they were violating the interpreta-tions of the intent of the contract we were in disagreement on."Frank Daniels, Jr., financial secretary and treasurer of Local 620, an employee oftheMotor State Products division, Ypsilanti,9 testified to his presence at the meetingswith Zarate,McDonald, and Riddle.He said that at the first meeting Riddle"explained to them that they should try to help the people in Adrian and to enforcethe contract that we now have or had at that time," and that at some other time hemight have discussed with Adrian employees the possibility that Ypsilanti employees"would come down to Adrian"; that he told these employees, whose names he didnot remember, that "the Company had failed to live up to our contract on the bid-ding of jobs and that we were going to ask that the Company repost all jobs thatthey had hired at the Adrian plant under our contract."Daniels denied ever threat-ening any employee with the loss of his job if he did not join or cooperate with AIW.He said that during the time he was in Adrian, and when he was representing AIW,he had been instructed by the Union's International director not to coerce any per-son or threaten him, and further was told not to enforce or attempt to enforce theunion-security clause of the supplemental agreement.0Daniels transferred to Adrian on September 14 and returned to Ypsilanti on October 9. DURA CORPORATION607It is not too difficult to infer from the testimony of Riddle and Daniels that indiscussing the provisions of the supplemental agreement with Zarate, McDonald,Boyd, Skinner, Myers, Ireland, and others, they very clearly pointed out the seniorityand transfer provisions contained therein, in a manner which easily could be con-strued by the Adrian employees as being threats to their jobs.The proof showsthat the Charging Parties did construe the explanations of Riddle and Daniels asthreats to the permanency of their jobs.The manner in which company representatives rendered assistance in an attemptby AIW to obtain signed checkoff forms as part of the hiring process, and the Sep-tember 14 letter addressed to Adrian employees, with an enclosed checkoff form,constituted active assistance to AIWThe furnishing of office space to Riddle andDaniels certainly was of assistance to the Union both in soliciting membership andin obtaining signatures of new employees to checkoff cards.At the times Riddlevisited the plant, when he was present when employees were asked to sign authori-zation cards, he was in the personnel office of the Company. It is implicit in thetestimony of Riddle and Daniels that they also solicited membership in AIW in thatoffice or near it.Furthermore, I do not credit Daniels' denial that he made threatsthat employees at Adrian would lose their jobs unless they joined AIW.An infer-ence that he did reasonably may be drawn from his testimony alone concerning his"explanations" of the terms of the supplemental agreement; beyond this, however,I credit the testimony of those witnesses who testified to direct threats to them fromhim.At these times, he clearly was acting as an officer and agent of Local 620;therefore, his statements which constitute violations of Section 8(b)(1)(A) may beattributed directly to Local 620.Local 3, International Brotherhood of ElectricalWorkers, AFL-CIO (New Power Wire and Electric Corp. et al.),144 NLRB 1089,1091-92;United Mine Workers of America (L. E. Cleghorn),95 NLRB 546, enfd.198 F. 2d 389 (C.A. 4), cert. denied 344 U.S. 884;Local 542, International Union ofOperating Engineers v. N.L.R.B. (Giles & Ransome, Inc.),328 F. 2d 850, 852-853C.A. 3).CONCLUDING FINDINGSThe question as to whether the new operation at Adrian is such as to constitutean accretion to the existing operation at Ypsilanti, so as to make the two plant opera-tions constitute a single bargaining unit, can be answered only upon a considerationof those essential factors present which I have set forth above.Primarily, the exist-ence or nonexistence of an overlapping community of interest among the employeesin each operation must be found.There is a history of collective bargaining between the Company and AIW atYpsilanti; on the other hand, there is no such history of bargaining between theCompany and any union at the Adrian plant. Each plant has its own manager andindustrial relations director, all of whom report to Vice President Wochowiak, thehead of sales and manufacturing for Dura Corporation.Historically,Motor StateProducts Division employees perform all the production duties involved in manu-facturing convertible tops for Ford, Fisher, American Motors, and Chrysler.As counsel for AIW aptly points out, the acquisition of the Adrian plant imposedupon the Employer and the Union the task of attempting to find a solution in theevent employees at either plant should be laid off from their work.When the prob-lem first arose as to representation of the employees at Adrian, the Company neces-sarily faced the finding of a proper and legal solution of the representation problemon the basis of forecasts of normal production at Ypsilanti and projected normalproduction at Adrian.As an approximation, the Company figured it would needapproximately 120 additional employees and, by the employment of 120 additionalemployees could cut the 400 employees at Ypsilanti back to 260 to 270 employeesto work on a 5-day, 40-hour week. The high customer demand, particularly fromFord, has been noted above.The Respondent Employer accepted IAW as bar-gaining representative, and reluctantly executed the supplemental agreement.Thatityielded to expediency is reflected by the tenor of the record as a whole. It hadthe choice of standing a strike at Ypsilanti when production was high, or of takingthe calculated risk of violating the Act by recognizing the Respondent Union atAdrian. It chose the second course, and now contends, as it consistently must, thatin so doing it had not contravened Section 8(a)(2) or (I). The Respondent Unionhas always maintained the legality of its position even though asserted at a timewhen at first none and later when only 40 to 45 employees at Adrian were on thepayroll, and when sound planning showed an anticipated need there for at least 250employees. 608DECISIONSOF NATIONALLABOR RELATIONS BOARDThe manufacturing equipment moved from Ypsilanti to Adrian was, as described,"minimal": some $15,000 in value for use in a multimillion dollar enterprise. Actu-ators are supplied by Dura-Toledo to Motor State Products Division and AdrianDivision.10The practicality of the separation of the Ford product lines from theAdrian operation has been clearly demonstrated.The supplying of unfinished bowsby Ypsilanti to Adrian in itself does not demonstrate that Adrian Divisionis ines-capably a part of Motor State Products Division.The unworkability of the contract seniority provision is vividly shown by the veryfact that only 12 Ypsilanti employees transferred to Adrian, where they remainedfor a comparatively short period of time.Further, lack of sureness of position isdemonstrated by AIW in not enforcing the dues checkoff clause. The filing of thegrievance by Riddle in September or December I consider to have been only emptygesture.11I cannot find that a natural accretion occurred solely on the basis of thefact that some 40 or 45 employees first employed at Adrian received certain wageand other benefits as a result of the execution of the supplemental agreement.Norcan I find that "community of interest" between Ypsilanti and Adrian employeeswhich would constitute a real overlapping of work; to the contrary, it seems to methat logically, under existing plant organization, the overriding interest of eachemployee is directed to that plant wherein he does his work. Presently, under nor-mal seasonal operations, layoffs would occur with no greater frequency or numberthan in the past.To argue, as the Respondent Union does, that in negotiating the present supple-mental agreement, the parties "in a rough, tough economic battle came to an agree-ment which permitted the employer to expand its operations, protected old employ-ees intheir employment security and benefits built up through the years, and obtainedfor the new employees in the short term supplement most of the fringes of the baseplan and benefits superior to the employees in the area in which they work," is toignore the rights of newly employed persons from the Adrian area to have a voicein the selection of their collective-bargaining representative.General Extrusion Company, Inc., et al.,121NLRB 1165, relied upon byRespondent Union here, involves a question concerning whether a contract barredan election.That case affords only weak support to the Respondent Union's case.There, the Board held (p. 1167-1168):Apart from the foregoing, present Board policy concerning the effect ofchanged circumstances upon the operation of contracts as bars has not beenrevised in any material sense.Thus, we shall adhere to the rule that a con-tract does not bar an election if changes have occurred in the nature as distin-guished from the size of the operations between the execution of the contractand the filing of the petition, involving (1) a merger of two or more operationsresulting in creation of an entirely new operation with major personnel changes;or (2) resumption of operations at either the same or a new location, after anindefinite period of closing, with new employees.However, a mere relocationof operations accompanied by a transfer of a considerable proportion of theemployees to another plant, without an accompanying change in the characterof the jobs and the functions of the employees in the contract unit, does notremove a contract as a bar. The heretofore existing rules relating to the changesdescribed above have been modified only to the extent that the requirement hasbeen added thatto remove the contractasa bar the change must have involved aconsiderable proportion of employees.[Emphasis supplied.]The facts in the instant case do not meet either (1) or (2) of the conditions quotedabove.Here, too, the contract bar is removed simply because the opening of theAdrian plant did not involve a considerable proportion of employees. It involves,except for 40 new employees, such employees as the Company might engage in thefuture after the execution of the supplemental agreement.Saco-Lowell Shops,107NLRB 590, andRichfield Oil Corporation,119 NLRB 1425, are distinguishable onthe facts simply because the similarity or identification of job classifications listed in10 In evidence are lists of tools, dies, jigs, and fixtures necessary to the fabrication ofFisher and American Motors products.This equipment is owned by the automotivecustomer company. It is in possession of and insured by Dura Corporation.The variouspieces of equipment were involved in the first move to Adrian and are, generally speak-ing, permanently placed there.11In writing this, I have in mind the contention that no more transfers occurred than(lid from Ypsilanti to Adrian because of the suspension of the checkoff clause and thenonenforcement of the union-security clause at Adrian DURA CORPORATION609the supplementalagreement,covering nonexistent employees, covered only those newemployees who actually were working in the maintenancegang atAdrian pending theaccomplishment of normal or full operation of that plant.InBorg-Warner Corporation,113NLRB 152, the Board, disagreeing with itsTrial Examiner, found "that the newly hired employees of the transmission depart-ment constituted an accretion to the established production and maintenance unit."The Trial Examiner had found that the employees of the transmission departmentdid not constitute an accretion to the existing unit of production and maintenanceemployees, but that they could be represented either as a separate appropriate unitor as part of the existing unit, and were therefore entitled to a self-determinationelectioninwhich to decide whether they wished to be separately represented.Heconcluded that in such circumstances the employer's execution of union-security pro-visions applicable to the employees of the transmission department before the groupcame into existence, and the application of the provisions thereafter, coerced thoseemployees in their choice of representatives in violation of Section 8(a)(1).Thatcasemay be distinguished in that there the Board based its decision on the fact thatthe new department was staffed with a substantial number of transferees from theRespondent's other operation, and the proximity of the new building B to the otherbuildings of the employer within the same fenced area. Presently, we are consider-ing a situationwhere the new plant is 40 to 50 miles away, the labor market is local,and that the few employees who did transfer from Ypsilanti to Adrian, all eventuallywithin 30 days or thereabouts returned to Ypsilanti.In the followingcasesthe Board, while acknowledging that a larger unit mightalso have been appropriate, found a single-plant unit to be appropriate in view ofthe geographical separation between plants, the existence of intermediate supervi-sion at the plant level, the lack of prior bargaining history on a multiplant basis,and the fact that no union was seeking the larger unit: RoseMarie Reid,103 NLRB498 (company had two plants in Los Angeles, California, about 15 miles apart, bothunder centralized control);Harris Langenberg Hat Company,106 NLRB 19, enfd.216 F. 2d 146 (C.A. 8) (company had five plants, the nearest 10 miles away, allunder centralized administration and labor relations policy);Wm. R. Whittaker Co.,Ltd.,117 NLRB 339 (company had two plants within 20 miles of each other inCalifornia, both under centralized administration and labor relations policy);TemcoAircraft Corp.,121NLRB 1085 (company had three plants near Dallas, Texas,within 40 miles of each other, all under central administration and laborrelationspolicy);American Linen Supply Co., Inc.,129 NLRB 993 (company had laundriesin New Haven, Stanford, and Hartford, Connecticut, and Springfield, Massachusetts,within 35 to 60 miles of each other, all under centralizedmanagementand laborrelationspolicy).A number of factors necessary to be consideredin determining the issue hereinclude the nature of the manufacturing operations, whether there is a substantialcommunity of interest existing among the employees of both plants, whether thereis a substantial interchange of employees or equipment, the matter of separate imme-diate supervision, geographical location, wage rates, separate hiring arrangementsand labor relations, and separate plant management or next level of management asbetween each of the two plants and the other.InWelsh Co.,146 NLRB 713, the Board held:A single-plant unit is presumptively appropriate, unless the employees atsuch plant have been merged into a more comprehensive unit by bargaining his-tory, or the plant has been so integrated with the employees in another plant asto cause their single-plant unit to lose its separate identity.The facts here donot reveal such a degree of integration or merger of the two operations as wouldrequire our rejection of the requests for a separate single-plant unit.In view of the foregoing ... including the geographic separation of the Tren-ton plant from the St. Louis plant; the substantial authority of the Trenton plantforeman;the lack of substantial interchange or transfer of employees; theabsence of any bargaininghistory for the employees involved; and the fact thatno labor organization is seekingto represent a more comprehensive unit, wefind that the requestedsingle-plantunit confined to the Trenton plant isappropriate.I disagreewith the contention that in the instant case there is no special factor pres-ent asinWelsh Co.For one thing, UAW here seeks to represent the employees atthe Adrianplant,and a showing has been made that some employees, at least, atAdrian have signified a desire for UAW representation.796-027-66-vol. 15 3-4 0 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDIllinoisMalleable Iron Company, et al.,120NLRB 451, reversedsub nom.N.L.R.B. v. Appleton Electric Co.,296 F. 2d 202 (C.A. 7) does not support theproposition that, integration of manufacturing operations being a relevant factor,the facts show here that there is integration between the Adrian and Ypsilanti plants,in that the rear bows for convertible tops are obtained by the Adrian plant from theYpsilanti plant.I take "integration" in its usual sense and view it as meaning thethe integrating of parts into a whole. InIllinoisMalleable,the Board held (p.453-454):This basic difference in the type of work done at the Malleable foundry andat the Appleton Chicago plants persuades us that, for all intents and purposes,theMalleable operation amounted to a new enterprise and that the Malleableemployees comprised a distinct unit entitled to express their choice of a bargain-ing representative.The validity of this conclusion is further demonstrated byother factors present in this case.Thus, Malleable employees worked in sepa-rate buildings from Appleton employees . . . .They had separate seniorityrights from Appleton employees and were not entitled to membership in theAppleton Profit Sharing Plan which was of considerable value as an incidenceof employment. In addition, there was no substantial interchange betweenAppleton and Malleable employees. Job classifications at Malleable were dif-ferent from those at Appleton as the latter was essentially a machine shop andthe former a foundry.Moreover, Malleable employees had a long continuoushistory of separate collective bargaining.....[W]e find that, by extending the IBEW union-security contract and thesupplemental agreements to the Malleable employees, without affording theseemployees an opportunity to express their free choice of a bargaining represen-tative, and by engaging in the other conduct outlined above and discussed in theIntermediate Report, the Respondent gave the IBEW unlawful assistance withinthemeaning of Section 8(a)(2) of the Act. By reason of this conduct, wefurther find that the Respondents interfered with, restrained, and coercedemployees in violation of Section 8(a)(1) of the ActIn that case, in finding that Malleable employees did not constitute a normal accre-tion to the established Appleton bargaining unit as to deprive them of their rightfreely to designate their own bargaining representative, the Board recognized "thatAppleton utilizes castings in the manufacture of its products, [but] it is clear frompast production that the operation of a foundry is not an essential element of itsmanufacturing process." 12Radio Corporation of America,127 NLRB 1563, where accretion was found tohave occurred, involved a situation where the employer had a California plant calledthe Olympic Boulevard plant and a second plant called the Van Nuys plant, 17 milesaway.There, the Board found employee classifications to be the same at both loca-tions as were wages and benefits; operations at both facilities were directed by aplant manager at Van Nuys; there was a manufacturing manager at Olympic Boule-vard responsible to the plant manager at Van Nuys; and personnel and labor relytions, including wages, salaries, services, training, and employment, of both plantswere directed by the personnel manager located at Van Nuys, to whom a personneldirector at Olympic Boulevard was responsible.There was a single payroll for bothfacilities,and test equipment was transferred back and forth.The Board held(p. 1566) :On the basis of all the foregoing and the entire record, including the similarityof operations, centralized control of managerial and labor relations policies,12 Among other cases cited in Respondent Employer's brief areThe Arrow Company,147 NLRB 829, where a consolidation of warehouses resulted in an interim period whenemployees worked from the one place to the other ;Simmons Company,126 NLRB 656,where the employer was round to be engaged in the same functional activity in the manu-facturing of home furniture, both operations being closely integrated and a clearly exist-ing community of interest between employees in the two departments, living-room andbed-room operations, existed, andAmerican Cyanamid Company,146 NLRB 1415, whereinthe Board found that: There appeared to be little or no interdependence between twoplants in the same city ; the process used at one plant was novel and completely differentfrom that utilized at the other plant, equipment and physical layout at each plant weredifferent , job classifications varied somewhat, and wages and fringe benefits for employ-eeswere different;the two plants were serviced by different personnel arrangements ;employees at each plant were under separate supervision,and there had been no employeeinterchangeIn those cases there was a different"community of interest"existing amongemployees than the community of interest asserted here(which I do not think exists). DURA CORPORATION611geographic proximity, and uniformity of wages and working conditions, and theoriginal staffing of the new plant, we find ... that the Van Nuys facility is essen-tially an extension of the Olympic Boulevard operation and that its employeesare an accretion to the Olympic Boulevard production and maintenance unit.Thus, it clearly appears from the facts and the holdings in the cases above cited thatcombinations of certain factors must be used to determine the accretion question ineach case.No rigid formula or listing of factors can be found to apply to each caseas it arises.Such guidelines as have been established by the Board clearly must beapplied with flexibility, the more important factors to be given the greater weight.The Welch Scientific Co., Inc. v. N L R B,340 F. 2d 199 (C.A 2), enfg. in part146 NLRB 1451, I believe applicable to the facts here. There, the court agreed withthe findings of the Board that the employer, who in April 1962 had purchased itsNew York plant (which was the subject of the Board Order under review) had com-mitted an unfair labor practice violative of Section 8 (a) (1) by erroneously assumingthat the new operation automatically accreted to its preexisting companywide unit andapplying its contract with the unit's bargaining representative to the new operation.For more than 20 years the contracts between the company and the union representingemployees in the preexisting unit had provided for coverage of employees of the maincompany "and its subdivisions and subsidiaries," and had further provided for recog-nition of the union as "the sole collective-bargaining agent for all employees of thecompany."After purchasing the new plant, the employer applied the terms of thecontract to employees there; paid wages and sick benefits and established holidays andvacations in accordance with such agreement, and told several employees it was doingso because it considered the agreement applicable to the New York plant. The Boardlater found in a representation case that there had been no accretion.The courtrejected the employer's contention that since it had acted in good faith, it had com-mitted no unfair labor piactices, concluding that if the conduct otherwise violatedSection 8(a) (1), good faith is no defense.The employees, prior to the employer'saction, had not designated the contracting union as their representative, and theBoard's conclusion that the company's conduct had a tendency to interfere with thefundamental right of the employees to choose their own representative was clearlycorrect.Other actions found violative of Section 8(a)(1) were the employer'sannouncement of application of the contract to the employees, and permitting arepresentative of the contracting union to solicit memberships on company time aftera demand for recognition by a rival union had been rejected.If here there has been no accretion, as I shall find,N.L.R.B. v. International Associ-ation of Machinists, Aeronautical Industrial District Lodge 727 and Local Lodge 758(Menasco Mfg. Co.),279 F. 2d 761 (C.A. 9), is of interest. In that case, the companyand the union entered into a collective-bargaining agreement which provided,interalia,that employees of the production unit who transferred to unrepresented unitswithin the company would retain seniority in the production unit as of the date ofhire;while employees of the production unit who transferred to union-representedunits would have seniority only from the date of their return to the production unitwho transferred to union-represented units would have seniority only from the dateof their return to the production unit.The agreement further provided, however,that the union and the company could, by "mutual agreement," restore seniority asof the date of hire to any employee returning to the production unit from an unrepre-sented unit, and that such returning transferees could "bump" employees within theproduction unit with less than the restored-by-mutual-agreement seniority.There,the court held in part (p. 766) :Here logic compels the conclusions that, as a "natural consequence" of thecontractual provisions in question, employees in the production unit would bediscouraged from seeking new union representation upon transfer to otherunits, if the price of such representation were loss of seniority and "bumping-back" privileges within the production unit.Moreover, respondents' attemptto justify the contract on the theory that the first duty of IAM is to protect theinterests of the employees within the bargaining unit must fall for want of merit,since the contract clearly provides that some employees, while employed outsidethe production unit, may retain their seniority within the unit, if only they areworking in a unit not represented by a union.It follows that the Board's finding that IAM is maintaining a contract in viola-tion of § 8(b) (1) (A) of the Act [29 U.S.C.A. § 158(b) (1) (A) ] must be upheld;and this result in turn leads to the holding that respondents violated § 8(b) (2)of the Act [29 U.S.C.A. § 158(b)(2)] by causing Menasco to deny employmentto Gibbs, Madison and Light in derogation of § 8(a) (3) of the Act [29 U.S.C.A.§ 158(a)(3)]. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find that Adrian Division is not an accretion to Motor State Products Division,Ypsilanti,and that the execution of the supplemental agreement between the Respond-ent Employer and the Respondent Union and its application by them to employees atthe Adrian plant are clearly violative of Section 8(a)(1) and(2) and8(b)(1) (A)and (2).Any doubtthat the Respondent Employer and the Respondent Union violated Sec-tion 8(a)(1) and(2) and8(b)(1) (A)of the Act by entering into and executingthe supplemental agreement,according exclusive recognitionto AIWat a time whenthe Union represented none or very few of the employees at the Adrian plant, isdispelled byBernhard-Altmann Texas Corporation,122 NLRB 1289,enfd.sub nom.International Ladies Garment Workers Union,AFL-CIO v. N.L.R.B.,280 F. 2d616 (C.A.D.C.), affd. 366 U.S. 731.Because a union-security clause is found in thesupplemental agreement,there is also a violation of Section 8(b)(2).Dancker &Sellew, Inc.,140NLRB824, 825-826.Negotiations concerning and the execution of the supplemental agreement werenot bona fide in the sense and within the meaning ofBernhard-Altmann Texas Cor-poration,supra(p.1291-1292):As stated,the Union contends that the General Counsel must allege and provethat the unit covered by the "memorandum of agreement"isappropriate.Wefind no merit in this contention.This is not a "refusal to bargain"case.TheRespondent Company is charged with having unlawfully contributed support tothe Respondent Union by according it recognition as the exclusive bargainingrepresentative of an agreed-upon group of employees,although it had no rightto act as such representative.The vice of such action is the extension of recog-nition.The assistance is not rendered any the less potent and unlawful by thefactthat in a "refusal to bargain"case the Board might not find the agreed-uponunit appropriate.[W]e find . . . that the Respondent Company violated Section 8(a)(2)and (1) of the Act by executing and maintaining a contract with the Unionwhich recognized the Union as the exclusive bargaining representative of theemployees in the specified unit at a time when the Union did not represent amajority of such employees.We also agree ... that the Respondent Union violated Section 8(b) (1) (A) byexecuting and maintaining the above agreement as the exclusive bargainingrepresentative of certain employees, a majority of whom it did not representon the date the agreement was executed....Section 8(b) (1) (A) makes it an unfair labor practice for a labor organizationor its agents to restrain or coerce employees in the exercise of the rights guar-anteed in Section 7.And there can be no more direct deprivation of theserights, particularly of the right to choose their own bargaining representativeor to refrain from so doing, than to impose upon employees a collective-bargaining agent they have not chosen.... Therefore, just as an employer violatesSection 8(a)(1) (as well as 8(a)(2)) by recognizing and contracting with aminority union, so, too, does a minority union violate Section 8 (b) (1) (A) byexecuting and maintaining a collective-bargaining agreement in which it isrecognized as the exclusive bargaining representative.Having found that the Adrian plant is not an accretion, it is found to be a sep-arate establishment.This finding is based principally upon the complete lack ofoperational integration between the two plants, the minimal transfer of employees,supervision, and equipment from Ypsilanti, and with regard to the geographical sep-aration of the two plants.Also considered is the fact that the Adrian plant drawson the Adrian area for new employees through a public employment office at Adrian.I find that the execution of the supplemental agreement by the Respondent Unionwas a violation of Section 8(b)(1)(A) and (2) of the Act; further, that the threatsmade by representatives of the Respondent Union to employees of the Employer atAdrian in order to obtain their membership in AIW constitute restraint and coercionwithin the meaning of Section 8(b) (1) (A).I therefore find, as the General Counsel contends, that the execution, maintenance,and implementation of the supplemental agreement containing union-security andcheckoff clauses were unlawful, and that no defense of accretion exists under thefacts and circumstances of this case.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents, as set forth in section III, above, which havebeen found to constitute unfair labor practices, occurring in connection with the DURA CORPORATION613operations of the Respondent Company, described in section I, above, have a close,intimate,and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the Respondents have engaged in unfair labor practices, it shallbe recommended that they be required to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of the Act.It shall be recommended that the Respondent Company be ordered to withdrawall recognition from the Respondent Union as representative of any of its employeesat its Adrian Division plant for the purpose of dealing with it concerning grievances,labor disputes,wages, ratesof pay,hours of employment,and conditionsof employ-ment, unless and until the said labor organization shall have demonstrated its exclu-sive majority representative status pursuant to a Board-conducted election among theCompany's employees at said plant.It shall be recommended that the RespondentCompany also be ordered to cease and desist from giving any force or effect to theaforementioned supplemental agreement executed and maintained by the Respond-ents.However, nothing herein shall be construed as requiring the Respondent Com-panyto vary anywage, hour,seniority,or other substantive feature of its relationswith its employees which the Company has established in the performance of thissupplemental agreement.It shall further be recommended that the Respondent Union be ordered to ceaseand desist from acting as the collective-bargaining representativeof any of the Com-pany's employees at the Adrian Division plant unless and until said Union shallhave demonstrated its exclusive majority representative status pursuant to a Board-,conducted election among the Company's employees at said plant. It further shallbe recommended that the Respondent Union be ordered to refrain from seeking toenforce the supplemental agreement executed and maintained by the Respondents.Upon the findings of fact set forth above, and upon the whole record of the case,I make the following:CONCLUSIONS OF LAW1.Dura Corporation is engaged in commerce within the meaning of Section 2(6)and (7)of the Act.2.Local620, Allied Industrial Workers of America,AFL-CIO, is a labor orga-nization within the meaning of Section2(5) of the Act.3.By recognizingLocal620, Allied IndustrialWorkers of America, AFL-CIO, asagreement, mentioned above in section III hereof,at a time when said Union didsole bargaining representative,and executing a contract called the supplementalnot enjoy a majority status in the Adrian Division,Adrian,Michigan,RespondentCompany hasengaged in and is engaging in unfair labor practices within the meaningof Section 8(a) (2) and(1) of the Act.4.By executing and maintaining the aforementioned supplemental agreement, theRespondent Union has restrained and coerced,and is restraining and coercing, theemployees of the Respondent Company employed at its Adrian Division plant in theexercise of the rights guaranteed in Section7 of theAct, in violation of Section8(b)(1)(A)of the Act.RECOMMENDED ORDERUponthe entire record in this case,and pursuantto Section 10(c) of the NationalLaborRelationsAct, as amended,it is recommendedthat the Board order thatA. TheRespondentDura Corporation,its officers,agents, successors,and assigns,shall:1.Cease anddesist from:(a)Contributingsupportto Local 620, AlliedIndustrialWorkers of America,AFL-CIO, or to any other labor organization of its employees.(b)Recognizing Local 620, AlliedIndustrialWorkers of America, AFL-CIO, asthe representative of any of its employees at its AdrianDivisionplant for thepurposeof dealingwith the Companyconcerninggrievances, labor disputes, wages, rates ofpay, hoursof employment,or other conditionsof employment,unless and until thesaid labor organizationshall havedemonstrated its exclusivemajority representativestatus pursuant to a Board-conducted election among theCompany'semployees atthe aforesaidAdrian plant.(c)Giving effect to the aforementioned supplemental agreementbetween theRespondentCompany and Local 620,AlliedIndustrialWorkers of America,AFL-CIO,or to any extension,renewal, or modificationthereof: provided, however,that nothing in the order here recommended shall require the RespondentCompany 614DECISIONSOF NATIONALLABOR RELATIONS BOARDto vary or abandon any wage, hour, seniority, or other substantive feature of itsrelations with the employees which the Company has established in the performanceof this supplemental agreement or to prejudice the assertion by employees of anyrights they may have thereunder.(d) In any like or related manner interfering with, restraining, or coercing itsemployees at its Adrian Division plant in the exercise of the rights guaranteed inSection 7 of the Act, except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as a condition of employ-ment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which, it is found, will effectuate thepolicies of the Act:(a)Withdraw and withhold all recognition from Local 620, Allied IndustrialWorkers of America, AFL-CIO, as the exclusive bargaining representative of itsemployees at its Adrian Division plant for the purpose of dealing with the Companyconcerning grievances, labor disputes, wages, rates of pay, hours of employment, orother conditions of employment, unless and until the said labor organization shallhave demonstrated its exclusive majority representative status pursuant to a Board-conducted election among the Respondent Employer's employees employed at itssaid Adrian Division plant.(b) Post at its Adrian Division plant, Adrian, Michigan, and at its Motor Stateabove and as soon as they are forwarded by the Regional Director, copies ofProducts Division plant at Ypsilanti, Michigan, copies of the attached notice marked"Appendix A " 13 Copies of such notice, to be furnished by the Regional Directorfor Region 7, shall, after being duly signed by its authorized representative, be postedby the Respondent Employer immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuous places at its Adrian Divisionplant and at its Motor State Products Division plant, including all places wherenotices to its employees are customarily posted.Reasonable steps shall be taken bythe Respondent to ensure that such notices are not altered, defaced, or covered byany other material.(c)Post at the same places and under the same conditions as set forth in (a)Respondent Union's notice herein, marked "Appendix B."(d)Notify the Regional Director for Region 7, in writing, within 10 days fromthe date of this Recommended Order, what steps the Respondent has taken to complytherewithB The Respondent, Local 620, Allied Industrial Workers of America, AFL-CIO,its officers, representatives, and agents, shall.1Cease and desist from(a)Acting as the exclusive bargaining representative of any of the employees ofRespondent Dura Corporation at its Adrian Division plant, Adrian, Michigan, forthe purpose of dealing with said corporation concerning grievances, labor disputes,wages, rate of pay, hours of employment, or other conditions of employment, unlessand until said Union shall have demonstrated its exclusive majority representativestatus pursuant to a Board-conducted election among the Company's employeesemployed at its said Adrian Division plant.(b)Giving effect to the supplemental agreement described in section III of thisTrial Examiner's Decision, between the Respondent Union and Dura Corporation, orto any extention, renewal, or modification thereof.(c) In any like or related manner, restraining or coercing the employees of DuraCorporation at its said Adrian Division plant in the exercise of the rights guaranteedin Section 7 of the Act, except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as a condition of employ-ment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which, it is found, will effectuate thepolicies of the Act:(a) Post at its offices and meeting halls at Adrian and Ypsilanti, Michigan, copiesof the attached notice marked "Appendix B." 14 Copies of said notice, to be furnishedby the Regional Director for Region 7, shall, after being signed by the RespondentUnion's representative, be posted by it immediately upon receipt thereof and main-is In the event that this Recommended Order is adoptedby theBoard,the words "aDecision and Order" shall be substituted for the words"the Recommended Order of a TrialExaminer"in the notice. In the further event that the Board'sOrder is enforced by adecree of a United States Court of Appeals,thewords"a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words"a Decisionand Order"11 See footnote 13. DURA CORPORATION615tamed by it for 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to members are customarily posted.Reasonable steps shall betaken by the Respondent Union to ensure that said notices are not altered, defaced,or covered by any other material.(b)Mail to the Regional Director signed copies of Appendix B, for posting byRespondent Company, at its Adrian Division, Adrian, Michigan, plant and at itsMotor State Products Division plant, Ypsilanti, Michigan, as provided above.Copiesof said notice, to be furnished by the said Regional Director, shall, after being signedby the Respondent Union's representative, be forthwith returned to the RegionalDirector for disposition by him.(c)Notify the Regional Director for Region 7, in writing, within 10 days fromthe date of this Recommended Order, what steps it has taken to comply therewith.It is further recommended that if, within 10 days from the date of this TrialExaminer's Decision, the Respondent Dura Corporation and the Respondent Union,or either of them, has not advised the said Regional Director in writing what stepsithas taken to comply with the said Trial Examiner's Decision, the Board enter anorder requiring each of said Respondents, or either of them, to comply with theRecommended Order herein.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT contribute support to Local 620, Allied Industrial Workers ofAmerica, AFL-CIO, or to any other labor organization of our employees, atour Adrian Division plant, Adrian, Michigan.WE WILL NOT recognize Local 620, Allied Industrial Workers of America,AFL-CIO, as the exclusive bargaining representative of our employees at ourAdrian Division plant, Adrian, Michigan, unless and until said labor organiza-tion shall have demonstrated its exclusive majority status pursuant to a Board-conducted election among our employees employed at that plant.WE WILL NOT give effect to the supplemental agreement dated August 4, 1964,between Local 620, Allied Industrial Workers of America, AFL-CIO, and our-selves,which covers certain employees at our Adrian Division plant, Adrian,Michigan: provided, that nothing in this Recommended Order requires us tovary or abandon those wage, hour, seniority, or other substantive features ofour relations with our employees at our Adrian Division plant, established inperformance of any such agreement, or to prejudice the assertion by employeesof any rights they may have undertaken.WE WILL NOT in any manner interfere with, restrain, or coerce our employeesin the exercise of their rights guaranteed in Section 7 of the Act.All our employees are free to become, remain, or refrain from becoming orremaining,members of the above-named labor organizations or any other labororganization.DURA CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other materialIf any employee has any question concerning this notice or compliance with itsprovisions; they may communicate directly with the Board's Regional Office, 500Book Building, 1249Washington Boulevard, Detroit,Michigan, Telephone No.963-9330.APPENDIX BNOTICE TO ALL MEMBERS OF LOCAL 620, ALLIED INDUSTRIAL WORKERS, AFL-CIO,AND TO ALL EMPLOYEES OF DURA CORPORATION AT ITS MOTOR STATE PRODUCTSDIVISION, YPSILANTI, MICHIGAN, AND ITS ADRIAN DIVISION AT ADRIAN, MICHIGANPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that-WE WILL NOT act as the exclusive bargaining representative of any of theemployees of Dura Corporation at its Adrian Division plant, Adrian, Michigan, 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDunless and until we have demonstrated our exclusive majority representativestatus of the employees at that plant pursuant to a Board-conducted electionamong the employees of the said Company.WE WILL NOT give effect to the Supplemental Agreement dated August 4,1964, between Dura Corporation and ourselves, or to any extension, renewal, ormodification thereof.WE WILL NOT in any like or related manner restrain or coerce the employeesof Dura Corporation at its Adrian Division plant, Adrian, Michigan, in theexercise of the rights guaranteed in Section 7 of the Act.LOCAL 620, ALLIED INDUSTRIAL WORKERS OFAMERICA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.In the event of any question concerning this notice or compliance with its provi-sions, they may communicate directly with the Board's Regional Office, 500 BookBuilding, 1249 Washington Boulevard, Detroit, Michigan, Telephone No. 963-9330.The Wm.H. Block CompanyandRetail,Wholesale and Depart-ment Store Union,AFL-CIO.Cases Nos. 25-CA-1879 and 25-CA-19093.June 28,1965DECISION AND ORDEROn November 2,1964, Trial Examiner Sidney D. Goldberg issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had not engaged in certain of the unfair labor practices alleged inthe complaint and that a prior settlement agreement precluded hisconsideration of the other unfair labor practices alleged, and recom-mending that the complaint be dismissed, as set forth in the attachedTrial Examiner's Decision.Thereafter, the General Counsel filedexceptions to the Decision and a brief in support thereof, and theRespondent filed a brief in support of the Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin these cases, and finds merit in certain of the General Counsel's excep-tions.Accordingly, the Board adopts the Trial Examiner's findings,conclusions, and recommendations only to the extent consistent withour Decision and Order.153 NLRB No. 30.